 OARLOCK EQUIPMENT CO.247Garlock Equipment Company and District LodgeNo, 77, International Association of Machinistsand Aerospace Workers, AFL-CIO. Case 18-CA-6846March 25, 1988SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN, BABSON, AND CRACRAFTOn May 15, 1980, following a consent election,the Board certified the Garlock Employees Com-mittee (GEC) as the bargaining representative ofthe Respondent's employees. On July 11, 1980, inCases 18-AC-38 and 18-AC-40, the Regional Di-rector, without holding a hearing, amended theGEC's certification to reflect its June 11, 1980 af-filiation 'with the Charging Party. The RegionalDirector concluded that the affiliation election didnot result in a fundamental change in the bargain-ing representative and also that it met the Board'sdue-process standards for such elections. TheBoard subsequently denied the Respondent's re-quest for review of the Regional Director's deci-sion and amendment of cer Lification. On August 24,1982, the Board issued its Decision and Order,'upon a Motion for Summary Judgment, findingthat the Respondent had violated Section 8(a)(5)and (1) of the Act by refusing to bargain with andto provide information to the 1AM. On June 7,1983, as amended on July 7, 1983, the UnitedStates Court of Appeals for the District of Colum-bia Circuit vacated the Board's order.2The court held that because the Respondent hadraised "several substantial, unresolved factual issuesmaterial to continuity of representation" the Boardshould have held a hearing and therefore improper-ly resolved the refusal-to-bargain issue in the sum-mary judgment proceeding. Accordingly, the courtremanded this proceeding to the Board for a hear-ing on the issue of continuity of representation.31 263 NLRB 684.2 709 F.2d 722.3 As recognized by the judge, the Issue of due- process is not nowbefore us on remand. The court did not mention it and, further, no ex-ception is taken to the judge's agreement with the Regional Director andthe Board and therefore to his finding that all GEC employees had a fairopportunity to vote m a secret-ballot election with adequate due-processsafeguardsWe thus find it unnecessary to address the issue of due process in thecontext of this case. We note, however, that to the extent the judge'sanalysis in this case suggests that continuity of representative is only a"factor to be considered" in determining whether an affiliation is valid,and to the extent he relies on Quemetco, Inc., 226 NLRB 1398 (1976), hisanalysis is inconsistent with our decision issued this day in Western Com-mercial Transport, 288 NLRB 214We accepted the remand and in turn remandedthis proceeding to the Regional Director for thepurpose of arranging a hearing before an adminis-trative law judge pursuant to the court's direction.Subsequently, on July 18, 1984, AdministrativeLaw Judge Bernard Ries issued the attached deci-sion. The Charging Party filed exceptions and asupporting brief and the Respondent filed an an-swering brief.The Board has considered the decision and therecord in light tof the exceptions and briefs and hasdecided to affirm the judge's rulings, fmdings, andconclusions only to the extent consistent with thisSupplemental Decision and Order.As pointed out by the court, the Respondent canbe found to have violated Section 8(a)(5) in the cir-cumstances of this case only if the evidence pre-sented to the judge shows that the June 1980 affili-ation did not result in a fundamental change in thebargaining representative. For the reasons set forthbelow, we fmd, in agreement with the judge, thatthe result of the affiliation was to substitute a newrepresenting labor organization for the incumbentcertified representative. Accordingly, we shall dis-miss the complaint, vacate the Amendment of Cer-tification, and dismiss the AC petitions.The facts are fully set forth in the judge's deci-sion and are now briefly summarized.The GEC is an independent labor organizationthat was formed by the production and mainte-nance employees of the Respondent. Following arepresentation election conducted May 8, 1980, theGEC was certified as the exclusive representativeof the employees.As found by the judge, the GEC as initially con-stituted in May and June 1980 was a "classicallysimple democratic institution." There were ap-proximately 71 employees in the unit and all wereconsidered to be members of the GEC. The mem-bership selected five of their number to serve as anexecutive and bargaining committee. Testimonydiffers whether any of these employees held formalofficer positions and if so what the terms were. Noconstitution or bylaws were ever adopted. Therewas no formal dues obligationŠexpense money asneeded was collected from the membership and anemployee's failure to contribute did not disenfran-chise him All decisions of the executive committeewere subject to ratification by majority vote of theentire membership.During the initial bargaining following the certi-fication no agreement was reached between theGEC and the Respondent, and on June 2, 1980, theemployees went on strike. While on strike the em-ployees commenced efforts to affiliate with theJAM. The question was put to a vote on June 11,288 NLRB No. 31 248DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD1980, at a meeting where all employees had noticeand were eligible to vote. The vote in favor of af-filiation was 59 to 3. The following day both theGEC and District Lodge No. 77 of the JAM filedpetitions to amend the certification accordingly.The record also supports the judge's finding thatthe affiliation vote effectively "transformed anamoeba-simple independent labor organization intoa dependent affiliate of a large organization, subjectto new controls and restrictions and stripped of asubstantial amount of pre-affiliatingii autonomy." Asset forth by the judge, the basic unit of the JAM isthe local l•dge. The International constitution de-termines the governance structure of such lodgesincluding the number of officers and trustees andthe manner of their selection, the setting of initi-ation fees and dues, payment of per capita taxesand assessments, and restrictions on member con-duct enforceable by fines and expulsion.The amended certification, however, did not cer-tify the GEC as a local lodge or affiliate of theIAM or of District Lodge 77, the Charging Partyin this unfair labor practice proceeding. Rather, theRegional Director substituted the District Lodge asthe certified bargaining representative. In 1980 Dis-trict Lodge No. 77 represented approximately10,000 to 12,000 employees within 11 local lodgeslocated in 27 counties of Minnesota and Wisconsin.The bylaws of District Lodge No. 77 specificallyrequire, in the context of general supervision of itslocal lodges, that all collective-bargaining agree-ments be negotiated and signed in the name of theDistrict Lodge by an "authorized Representativeand the Shop Committee."The judge found that prior to the affiliation votethe GEC members were told by International Rep-resentative Woltz that the on-going contract nego-tiations with the Respondent would continue in"basically the same" manner, the only differencebeing that the GEC executive committee would beassisted by a professional provided by the "Ma-chinists Union." Woltz told the GEC membershipthat after the Respondent made its final offer thebargaining committee would present this offer toemployees with a recommendation whether itshould be accepted or rejected. However, in assess-ing the weight to be given this testimony the judgefound it critical that Woltz was not, and had neverbeen, a business representative for District LodgeNo. 77 and therefore probably could not state au-thoritatively what the postaffiliation procedurewould be for contract acceptance. The judge notedthat Woltz did not state that the employees re-tained total control over the decision whether toaccept or reject a contract proposal. The judgefound, and we agree, that under these circum-stances the requirement that a District Lodge rep-resentative must sign any final agreement essential-ly constitutes a veto power by the District Lodgeover the GEC's former exclusive authority to con-tract with the Respondent. In our view, the judgecorrectly characterized this precondition to anycollective-bargaining agreement as a "meaningfuldiminution" in the GEC's autonomy.Overall, we also agree with the judge that therecord evidence drawn from District Lodge No.77's bylaws on control over the GEC's collective-bargaining negotiations, fmancial obligations, andformal governing structure reveals not a continu-ation of the GEC but the substitution of a newlabor organization as the representative of the unitemployees. These changes in the GEC wrought bythe affiliation have shifted the effective locus ofcontrol from a small independent organization to alarge division of an international union many timesits size and substantially more structurally complex.We also rely on the absence of any evidence thatthe District Lodge No. 77 governing documentsand those of IAM itself were not controlling fol-lowing the affiliation. Specifically, there is no evi-dence of any assurance that the employees wouldretain local bargaining autonomy or its selection ofelected officials.In Western Commercial Transport, supra, theBoard applied the "sufficiently dramatic" standardderived from NLRB v. Financial Institution Em-ployees Local 1182, 475 U.S. 192 (1986), for deter-mining when changed circumstances, such as orga-nizational changes resulting from an affiliation, willraise a question concerning representation. Apply-ing that standard here, we find that the changes as-sociated with the affiliation†particularly the great-ly lessened autonomy of the GEC†were sufficient-ly dramatic to result in the substitution of a newentity for that originally certified. Consequently, aquestion concerning representation has been raisedthat must be resolved through an election underSection 9(a) of the Act.4 We therefore will vacateour amended certification, dismiss the underlyingpetitions, and accordingly will also dismiss the in-stant refusal-to-bargain complaint.ORDERThe National Labor Relations Board orders thatits Decision and Order in Case 18-CA-6846 (263NLRB 684) is vacated and the complaint is dis-missed.4 Gulf Oil Corp., 135 NLRB 184 (1962) See also Port Chester NursingHome, 269 NLRB 150 (1984). GARLOCK EQUIPMENT CO.249IT IS FURTHER ORDERED that the Amendment ofCertification in Cases 18-AC-38 and 18-AC-40 isvacated.IT IS FURTHER ORDERED that the petitions inCases 18-AC-38 and 18-AC-40 are dismissed.MEMBER JOHANSEN, dissenting.For reasons set forth in my dissent in WesternCommercial Transport, 288 NLRB 214, issued thisday, I find that the Respondent's employees' affili-ation with the IAM was valid and that the Re-spondent violated Section 8(a)(5) and (1) of the Actby refusing to recognize the Union.Here, the Respondent's employees voted totransform their informal, independent union into anaffiliate of a large international labor organization.The employees sought to affiliate with the ,IAMbecause they believed the IAM's expertise and re-sources would provide much-needed help in theireconomic strike against the Respondent. The affili-ation vote was conducted with adequate due proc-ess safeguards, and the employees voted over-whelmingly to affiliate.'Consistent with my dissent in Western Commer-cial Transport, supra, I find that District Lodge No.77, IAM, clearly retains the majority support of theRespondent's employees. Therefore, there was noquestion concerning representation, the certifica-tion was properly amended in this case, and theRespondent was obligated to recognize and bargainwith the Union.1 All the approximately 71 unit employees had notice of the meeting inwhich the affiliation question was discussed and voted on. All employeeswere considered members of the Union and were eligible to vote Theelection was Conducted in a manner that ensured secrecy. The vote was59 to 3 in favor of affiliation.Florence I. Brammer, Esq., for the General Counsel.Robert L. Hobbins, Esq. (Dorsey & Whitney), of Minne-apolis, Minnesota, for the Respondent.Kenneth W. Black, of Des Plaines, Illinois, for the Charg-ing Party.DECISIONBERNARD RIES, Administrative Law Judge. Thismatter was heard in Minneapolis, Minnesota, on April11, 1984, pursuant to a mandate for further hearingissued by the United States Court of Appeals for the Dis-trict of Columbia Circuit on June 7, 1983. Having con-sidered the entire record and the briefs filed by the par-ties, I make the following findings, conclusions, and rec-ommendation.11 Certain obvious errors in the transcript of proceedings are noted andcorrected.I. RELEVANT BACKGROUNDIn a secret-ballot election conducted by the Board onMay 8, 1980, the Garlock Employees Committee (GEC),an independent labor organization, was selected by Re-spondent's production and maintenance employees astheir collective-bargaining representative. After a seriesof negotiating meetings with Respondent, GEC called astrike on June 2, 1980.During the strike, the Charging Party, District LodgeNo. 77, International Association of Machinists andAerospace Workers, AFL-CIO, was ,contacted by theunit employees to discuss the possibility of affiliation. OnJune 11, at a meeting attended by 62 of the 71 unit mem-bers, 59 of them voted, by secret ballot, to affiliate withthe IAM. On June 12, both the JAM and the GEC filed"Amendment of Certification" (AC) petitions with theRegion seeking to officially record the affiliation.After an investigation, but without a hearing, the Re-gional Director, on July 11, 1980, issued a decision andamendment of certification in which he concluded that(1) the affiliation of GEC with the IAM worked "nofundamental change in the bargaining representative";and (2) the affiliation vote "met, in all respects, theBoard's due process requirements for affiliation elec-tions." Accordingly, he ordered that the certificationpreviously issued to the GEC be amended "by substitut-ing 'District Lodge No. 77 of the International Associa-tion of Machinists and Aerospace Workers, AFL-CIO'for 'Garlock Employees Committee' as the certified ex-clusive representative of the employees in the appropri-ate bargaining unit."The Respondent thereupon requested the Board toreview the Regional Director's decision, on the groundsthat (1) the affiliation had wrought a substantial changein the identity of the bargaining representative, the sortof change that can be accomplished only by a represen-tation election; (2) the affiliation election did not com-port with established due-process requirements for suchelections; and (3) the Respondent had raised substantialand material factual issues that should have been re-solved by the Regional Director only after a hearing washeld. On August 8, 1980, the Board denied Respondent'srequest as raising "no substantial issues warrantingreview."As it had before the amendment proceeding, the Re-spondent continued to refuse to bargain with DistrictLodge 77 and, on a charge filed by the Union, theRegion issued a complaint alleging that the Respondent'srefusal to recognize District Lodge 77, and a concomi-tant refusal to furnish certain information to it, constitut-ed violations of Section 8(a)(5). On the General Coun-sel's Motion for Summary Judgment, the Board foundthat Respondent had violated the Act as alleged. 263NLRB 684.Respondent petitioned for review to the United StatesCourt of Appeals for the District of Columbia. On June7, 1983, that court reversed the Board's decision, holding(709 F.2d 722):Garlock violated the Act by refusing to bargainonly if the GEC's certification was lawfully amend-S -2227040249(28)(02•MAR-90-13:14:16)F0610 11/23/89 250DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDed to reflect formal affiliation with the IAM. TheBoard could have properly amended the GEC'scertification, without a representation proceeding,only after determining•as a factual matter•thatthe GEC-IAM affiliation did not result in a funda-mental change in the bargaining representative. See,e.g., J. Ray McDermott & Co. v. NLRB, 571 F.2d850, 857 (5th Cir.), cert. denied, 439 U.S. 893 . .NLRB v. Commercial Letter, Inc., 496 F.2d 35, 39(8th Cir. 1974); Carpinteria Lemon Association v.NLRB, 240 F.2d 554, 557 (9th Cir. 1956), cert.denied, 354 U.S. 909 (1957) . . . . If the Boardholds no hearing in amending a certification, it maynot summarily dispose of a continuity of representa-tion question in subsequent unfair labor practiceproceedings where the employer raises substantialfactual issues material thereto. Cf. NLRB v. Win-burn Tile Manufacturing Co., 663 F.2d 44, 45-46(8th Cir. 1981) (employer refused to bargain inorder to challenge a union certification following adisputed representation election). Because Garlockconvincingly points to several substantial, unre-solved factual issues material to continuity of repre-sentation in this case, we vacate and remand for ahearing on that question. [Fn. omitted.]On January 26, 1984, the Board issued an "Order Re-manding Proceeding To Regional Director." In theOrder, the Board, noting that it had "accepted theremand," referred the case to the Region "for the pur-pose of a hearing regarding the continuity of representa-tion."H. A COMPARISON OF THE ORGANIZATIONSThe GEC was, in mid-1980, a classically simple demo-cratic institution. It had been formed by the Garlock em-ployees in the spring of that year. After certification, theemployees selected five of their membership to act as anexecutive and bargaining committee.2All the employees in the bargaining unit were consid-ered "members" of GEC. The membership made all de-cisions by majority vote at open meetings. When negoti-ations failed in 1980, the employees voted to strike on amajoritarian basis. No constitution or other rules weredrawn up. No dues were collected; as expenses were in-curred, the hat was passed, and any funds on hand were,as one employee testified, deposited "in a billfold." Anemployee's failure to contribute to these collections didnot deprive him or her of the right to vote.The International Association of Machinists is, ofcourse, a labor organization of a different stripe. In 1980,it represented some 750,000 employees in the UnitedStates and Canada, and it is, like all such institutions, en-crusted with structure, machinery, and obligations.The basic organizational unit of the JAM is the locallodge, which may represent employees in one or more2 One of the five testified that none of the five held any particular of-fices. Another testified, to the contrary, that he was elected as president,another as secretary, and a thud as treasurer, and that he did not "knowif we had any others besides that or not' It is at least reasonably clearthat one of the five was considered the chief spokesman, a pnmus interpares with no apparent additional authority.bargaining units. In 1980, there may have been about2500 local lodges in existence. The JAM constitution reg-ulates in detail the governance of these local lodges, in-cluding the manner in which officers are to be chosen,formulas for calculating the amount of initiation fees anddues that must be paid, and a requirement that thebylaws adopted by local lodges be submitted to theInternational president for approval. As members of theInternational, local lodge members are subject to pay-ment of per capita taxes and assessments, and also to var-ious restrictions, enforceable by fine and expulsion, ontheir conduct.The next ascending organizational level is the districtlodge. Article XXIV of the International constitutionprovides that a district lodge "is a delegate body madeup of representatives duly elected from the [local ldidges]within the. . locality in which the district lodge is es-tablished." District lodges are established and charteredby the highest governing authority of the International,the grand lodge, in localities where two or more locallodges exist; the executive council of the grand lodge de-fines the jurisdiction of each district lodge, and the dis-trict lodges "have authority over and control of all [locallodges] within their jurisdiction . . . ." Officers of eachdistrict lodge are elected by the local lodges affiliatedwith that district lodge. The district lodge fixes the "pro-portion and representation therein" of the local lodgeswithin its jurisdiction and determines the "revenues to becollected from [the local lodgesj to maintain and carryon the work of the [district lodge]."The grand lodge is, and possesses, the supreme gov-erning authority. That authority is exercised between na-tional conventions by the executive council, which can,inter alia, require reports from and suspend or removeofficers of local and district lodges. The Internationalpresident "shall have the general supervision, directionand control of" local and district lodges and may, in ap-propriate circumstances, impose a suspension or trustee-ship on those entities. The general secretary-treasurermay, among other things, require local and districtlodges to turn their books over to him.The IAM constitution provides that no local lodgemay engage in a strike without obtaining permissionfrom the International president or the executive council.In order to authorize a strike initially, a two-thirds ma-jority of the local lodge members present at the meetingmust so vote "by secret ballot." If the executive councildecides that an ongoing strike should be terminated, itmay order members to return to work and, in some cir-cumstances, the Council and the International presidentmay order employees to engage in a strike.The record is not as clear as it might be on the sub-jects of the legal effect of the affiliation vote and thenature of the union entity resulting therefrom. We haveno evidence in this record as to the precise question onwhich the employees voted at the June 11 affiliationelection. The Regional Director's lengthy and considereddecision simply refers again and again to the fact that thesubject of "affiliation" was discussed and voted on. TheAC petitions in the exhibits file do not reflect the precisenature of the affiliation accomplished (or even the specif- OARLOCK EQUIPMENT CO.251ic "amendment" of the certification desired.) The Re-gional Director's decision, however, speaks of the "re-quested" amendment as seeking to place the existing cer-tification "in the name of District Lodge No. 77 of theInternational Association of Machinists and AerospaceWorkers," and his order, approved by the Board, is infact phrased in terms of "substituting" the name of Dis-trict Lodge 77 for GEC as the exclusive collective-bar-gaining representative.5The record, perhaps necessarily so, also contains noauthoritative evidence as to the manner in which bar-gaining and other representation would have proceededafter the affiliation if Respondent had not refused to rec-ognize the new entity. The nearest thing to such ,evi-dence, I discover, is an exhibit marked by the Union atthe hearing (C.P. Exh 1 for identification), but not of-fered in evidence. The exhibit is a handbill that was dis-tributed by the JAM at the June 11 employee meeting; itstates, among other things, that the Garlock employeeswould "retain your local union" because the IAM "willcharter a new Local Lodge for you"; that the "localnnion treasury" (which apparently was nonexistent)would remain the property of the local; that the employ-ees "will retain all present officers and stewards . . .until their terms of office expire"; and that there wouldbe no initiations fee•"[u]pon affiliation, all members willsimply transfer to the JAM."After having marked this exhibit, the Union's counselbegan to question the JAM grand lodge representativewhose name appears on it about what he told the em-ployees at the June 11 meeting "about the affiliation withthe Machinists," I overruled a hearsay objection by Re-spondent, but inquired of union counsel as to the reasonfor broaching the subject of what the employees weretold. In response, union counsel referred to the issue ofwhether the GEC "continued to exist in similar or sub-stantial form." I said that I did not "see what differenceit makes what the people were told. . . . Mlle questionis, what happened." Union counsel thereupon abandonedall questioning, made no effort to adduce testimony as to"what happened" as a result of the vote, and did notoffer the exhibit.There is, then, no clearcut evidence in this record asto what status the GEC occupied after the affiliationvote. In his AC decision, however, the Regional Direc-tor had referred to the foregoing leaflet, including the as-sertion that the GEC would be established as a separatelocal lodge, and in his analysis he later relied on the leaf-let in finding that "[t]he only difference in the day-to-dayoperation of the labor organization is that representativesof the IAM are available to give advice." In its brief tome, Respondent's proposed findings of fact declare thatas a result of the affiliation, "the GEC would becomeone of approximately 2,500 local lodges in the IAM"3 The Regional Director's decision statesIT IS HEREBY ORDERED that the Certification of Representativeissued on May 15, 1980, in Case No 18-RC-I2623, be and it herebyis, amended by substituting "District Lodge No 77 of the Interna-tional Association of Machinists and Aerospace Workers, AFL-CIO," for "Garlock Employees Committee" as the certified exclu-sive representative of the employees in the appropriate bargainingunit.and, more specifically, that "the GEC would becomeone of approximately eleven local lodges within DistrictLodge No. 77." Given these concessions, it seems fair toproceed on the assumption that the effect of the affili-ation was to transform the GEC into a local lodge of theIAM.As discussed, however, the certification was notamended to change the name of the bargaining represent-ative from the GEC to whatever its new local lodge ap-pellation may be; instead, the amendment that was re-quested and granted was to name District Lodge 77 asthe bargaining agent. We have seen above that a districtlodge is a body consisting of delegates from its constitu-ent local lodges. The 24 pages of bylaws of DistrictLodge 77 in evidence, dated September 27, 1979, showthat 10 local lodges were then under its umbrella,4 andthat its jurisdiction extended to "all Local Lodges" in 27counties in 'Minnesota and 2 counties in Wisconsin.Among other things, the bylaws state that Lodge 77"shall be the highest tribunal" of the IAM within its ter-ritory;5 that 101 agreements for affiliated Local Lodgesshall be negotiated and signed in the name of DistrictLodge No. 77. . . by an authorized Representative andthe Shop Committee"; that Lodge 77 "shall be responsi-ble for the processing of all grievances which are not set-tled at the shop or Local Lodge level"; that "[a]ll arbi-tration cases or other governmental legal proceedingsshall be carried on by and in the name of District LodgeNo. 77" and may not be undertaken "without the con-sent of the Directing Business Representative";6 and thataffiliated local lodges must pay prescribed monthly percapita taxes to the district lodge.At the hearing, Grand Lodge Representative Woltztestified that during the affiliation process, he told theemployees that, after affiliation, "negotiations would pro-ceed basically the same as they had been going. The onlydifference, basically, would be they would have the as-sistance of a professional provided by the MachinistsUnion . . . . [That when the company made its finaloffer] we call a special meeting of all of the bargainingunit employees, and that the offer is normally presentedto them in writing as well as the business representativeor the representative assigned to the case explains theproposal. The committee, the bargaining committee•inthis case the five person committee•explains the propos-al as well as answers any questions regarding the propos-al, as well as making their recommendation whether itshould be accepted or rejected. Woltz, who had neverserved as a business representative for District Lodge 77,did not expressly state that Garlock employees retainedtotal control over the decision whether to accept or4 See art. XII, sec. 2. At the hearing, Grand Lodge RepresentativeWoltz "guess[ed]" that District Lodge 77 represented perhaps 10,000-12,000 employees in 1980,5 The execntrve board of the district lodge is composed of the officersof the lodge and one member from each local lodge The executive boardis the governing body between the monthly meetings of the districtlodge.6 The latter is a paid functionary who "shall exercise control of theDistrict Office and maintam it on an efficient basis . ." He also super-vises the other paid business representatives. 252DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDreject a contract proposal; as I read the District Lodgebylaws, see infra, they do not.III. DISCUSSIONThis proceeding raises an issue not infrequently consid-ered by the Board and courts of appeals in the past,sometimes in the setting of a refusal to bargain after anAC proceeding, sometimes in a withdrawal-of-recogni-tion or similar circumstance.7 The problem arises when arecognized bargaining agent, certified or not, takes or isthe subject of some action that has the effect of modify-ing its structure. The possible modifications are consider-able; they include the affiliation or merger of two inde-pendent unions, the affiliation of an independent unionwith a national union, the affiliation or merger of twonational unions, and the change of affiliation by a localunion from one national union to another. Once an in-cumbent union has undergone some such transformation,the question is often raised, as it has been here, whetherthe employer with whom the union has been bargainingmust also extend recognition to the "new" entity (and/orwhether the "new" entity may have its certificationamended to reflect the change in its character).One of the basic criteria usually applied to the deter-minations in this troubled area of the law was phrased asfollows by the Court of Appeals for the Ninth Circuit inCarpinteria Lemon Assn. v. NLRB, 240 F.2d 554, 557(1956).The right of a successor union to assume the statusof certified bargaining agent held by its predecessordepends on a factual issue•is the new union a con-tinuation of the old union under a new name or at-filiation or is it a substantially different organiza-tion?The Board has stated that a change in the nature of therepresentative that does not afford employees "a continu-ity of their present organization or representation" andthat amounts to "the substitution of a new and different"representative gives rise to a "question concerning repre-sentation," which "the Act and the Board's policy. . .require . . . be determined through a petition and secretballot of the employees concerned." Gulf Oil Corp., 135NLRB 184, 185 (1962); Gas Service Co., 213 NLRB 932,933 (1974).In evaluating the right of the "new" labor organizationto represent the unit employees, the Board has also con-sidered, concurrently with the "continuity of representa-tion" (or, sometimes, "successor") inquiry, a secondquestion, that being whether the change of union struc-ture was attended by an opportunity for the relevant em-ployes to deliberate about and vote on the change, oftenreferred to as the "due process" criterion. To my knowl-edge, the Board has never definitively discussed theinterplay between these two concepts. While the law onthe due-process issue has over the years developed with-out much controversy in the more obvious matters ofnotice, deliberation, and secret ballot, the real battle-ground in this area in recent times has been the question7 E.g , Independent Drug Store Owners, 211 NLRB 701 (1974).of whether it is sufficient that only members of the in-cumbent union be permitted to vote on the structuralchanges, or whether all bargaining unit employees mustbe enfranchised for this purpose. In Amoco ProductionCo., 262 NLRB 1240 (1975) (Amoco IV), the Board'sThird Supplemental Decision and Order in the samecase,8 the Board has most recently ruled that "in orderto provide adequate due process safeguards in an affili-ation election, all unit employees, whether union mem-bers or not, must be permitted to participate and vote inan affiliation election." 262 NLRB at 1241. Cf. NorthElectric Co., 165 NLRB 942 (1967).As to the particular problem of an independent unionbecoming an affiliate of an International union, it wouldappear that the Board has generally taken the view thatsuch an affiliation does not change the fundamental char-acter of the incumbent representative. E.g., EquipmentMfg., 174 NLRB 419 (1969); Hamilton Tool Co., 190NLRB 571 (1971). In the two cases cited by the Region-al Director in his underlying decision in the presentcase•Amoco III, supra, 239 NLRB 1195, and Seattle-First National Bank, 241 NLRB 751(1979)•the Boardeven appeared to consider the inference a per se one.8However, in Amoco IV, the Board arguably may haveabandoned the notion that an affiliation between an inde-pendent union and a national union has no effect on the"identity" of the representative; at one point, in languagedirectly contrary to that used in Amoco III, a new Boardmajority observed, "To contend, as do our dissentingcolleagues, that a union affiliation vote is an internalunion matter into which the Board does not ordinarilyintrude is inconsistent with their own position. If, in fact,union affiliations are internal union matters why does theBoard even look to see if adequate due process has been8 In Amoco I, 220 NLRB 861 (1975), the Board had found the employ-er in violation of the Act after refusing to bargain with the creaturespawned by an independent union-national uruon affiliation, and in AmocoII, 233 NLRB 158 (1977), had ordered a supplemental remedy. The chal-lenge to the affiliation was that nonmembers of the independent unionhad not been permitted to vote in the affiliation election In Amoco III,after sua sponte reconsidering Amoco I and II, the Board reaffirmed itsoriginal position 239 NLRB 1195 (1978)Thereafter, the Court of Appeals for the Fifth Circuit remanded thecase to the Board for a factual determination whether the newly affiliatedunion should be considered a "successor" to the original incumbent. 613F.2d 107. A reconstituted Board, instead, again reviewed the issue ofwhether all the unit employees should have been allowed to vote on theaffiliation, found that they should have been, dismissed the complaint,and therefore considered it "unnecessary to pass on the `successorship'issue." 262 NLRB at 1241, fn, 7.9 In Amoco III, although the Board was focusmg on the issue ofwhether nonmembers of the union should be permitted to vote on thequestion of affiliation, it stated, "An affiliation does not create a new or-ganization, nor does it result m the dissolution of an already existing or-ganization The organizations participating in the affiliation determinewhether any administrative or organizational changes are necessary in theaffiliating organization . . Smce we view an affiliation vote as basical-ly concerned with the organization and structure of the union and not therepresentational status of employees, it is the sort of internal union matterinto which the Board does not ordmanly intrude" 239 NLRB at 195,1196, And in Seattle-First National, to the employer's argument that thesubstitution of the Retail Clerks International Union for the independent"is a substantial change in the bargaining representative requiring aBoard-conducted election," the Board simply responded by reciting thefirst two sentences of the above-quoted language from Amoco Accord:Providence Medical Center, 243 NLRB 714 (1979) OARLOCK EQUIPMENT CO.253_ 4 Iachieved?" 262 NLRB at 1241. The Board further statedthat an "affiliation vote . . . directly, impacts upon mat-ters within the breadth of the Act and results in an un-dermining of the Board's own election and certificationprocedures." Ibid.1•That the affiliation of an independent union with a na-tional union does substantially affect the "identity" of thebargaining agent is a premise that has been firmly em-braced by the Court of Appeals for the Third Circuit, tothe point, apparently, at which no amount of local auton-omy or "due process" short of a Board-conducted elec-tion would suffice to require an employer to extend con-tinued recognition to an entity so changed. Sun Oil Co. v.NLRB, 576 F.2d 553, 558; United States Steel Corp. v.`NLRB, 457 F.2d 660 (3d Cir. 1972); NLRB v. BernardGloekler North East Co., 540 F.2d 197 (3r1 Cir. 1976),Other courts, however, have recognized the possibilitythat such an affiliation can leave unimpaired the identityof the bargaining representative. Retail Store EmployeesLocal 428 v. NLRB, 528 F.2d 1225, 1227 (9th Cir. 1975)("When an independent union merges into a local of aninternational union, the local, under certain circum-stances, can become a representative for the formermembers of the now-defunct independent"); St. VincentHospital v. NLRB, 621 F.2d 1054 (10th Cir. 1980).In determining whether "the new union [is] a confirm,ation of the old union under a new name or affiliation"(Carpinteria Lemon Assn., supra), the cases have placedemphasis on whether unit employees have continued tobe represented by the same officers operating under thesame procedures and with the same degree of autonomyas before the change. St. Vincent Hospital v. NLRB,supra, 621 F.2d at 1058 ("1T]he National Union's consti-tution does not significantly affect PPA's local auton-omy. Indeed the National Union's constitution guaran-tees District 1199 NM substantial local control over itsown funds, strike calls, grievances, collective bargainingagreements and geographical boundaries."); Retail StoreEmployees Local 428 v. NLRB, supra, 528 F.2d at 1228("explicit guarantees of unit autonomy and retention ofthe same officers are important . . . . [D]ecisions findingcontinuity . . emphasize the maintenance of unit au-thority and the continuation of established procedures.");Pearl Bookbinding Co., 206 NLRB 834, 835-836 (1973),enfd. 517 F.2d 1108 (1st Cir. 1975) ("It did not mergewith any other local. There was no structural or adminis-trative change within the Union. Its officers and theirduties and functions remained the same, its assets wereunaffected, the membership semained the same, theUnion's autonomy and bylaws remained the same, andthe size and territorial jurisdiction of the Union remainedthe same."); J. Ray McDermott & Co. v. NLRB, 571 F.2d850 at 857 (5th Cir. 1978) ("[W]e must consider whetherchanges have occurred in the rights and obligations ofthe union's leadership and membership, and in the rela-tionship between the putative bargaining agent, its affili-ate, and the employer.").1• In its Decision and Order in the present case, issued 1 month afterAmoco IV, the Board stated that it did not rely, as the Regional Directorhad in his underlying AC decision, on Amoco III and Seattle-First Nation-al "for the proposition that the affiliation vote taken here was an internalunion matter." 263 NLRB at 685, fn 3.In describing the instant case, President Lyndon John-son might have said something like, "There's more thanone leash pulling that dog." Much of the evidence nowin the record, such as the constitutional restrictions andobligations arising out of affiliation with the JAM, wasalleged by Respondent at the request for review stage ofthe proceeding and was presumably assumed by theBoard to be true for purposes of the disposition of thatissue; nonetheless, the Board evidently gave little weightto the effect of the new restrictions on, and the conse-quent changes within, the GEC and its members. Eventhough, at the complaint stage, the Board decided not torely on Amoco III and Seattle-First National, it nonethe-less effectively approved the affiliation, despite the factthat it had in the interim issued Amoco IV, which mightbe construed to perceive the whole area differently. Thereviewing court has accepted Respondent's contentionthat there are "several substantial, unresolved factualissues material to continuity of representation in thiscase"; although the court does not identify those issues, Iassume that they relate to the legal and functionalchanges assertedly wrought by the affiliation. The Boardhas, in turn, "accepted the remand."Given that the court has found the unresolved issuesto be "material to continuity of representation" and thatthe Board has "accepted the remand," it would appearthat my assessment of the facts cannot be governed bythe arguably per se standard of Amoco III and Seattle-First National with respect to the effect of an affiliationof an independent union with a national union, a stand-ard that, as noted, may not have survived Amoco IV. Inany event, the main current of precedent in this field has,as indicated, not generally been phrased in per se terms.The cases, that is, have usually examined the particularfacts presented to determine the extent of the change ef-fected by the action under review. See, e.g., St. VincentHospital v. NLRB, supra; Retail Store Employees Local428 v. NLRB, supra; Pearl Bookbinding Co., supra; NewOrleans Public Service, 237 NLRB 919, 921 (1978) (theexisting contract, the covered unit, and the local officers"remain the same"; the new local "retains the right tonegotiate its own collective-bargaining agreement andprocess its own, grievances through the same elected offi-cials who led the Association"); Good Hope Industries,239 NLRB 611, 612 (1978).The court of appeals in the instant case clearly consid-ered to be consequential the various asserted modifica-tions in authority and control effected by the affiliation.In its brief to the court (a public document which I haveexamined), Respondent summarized its contention that,for the following reasons, the "affiliation resulted in achange of representative":The GEC is now subject to the By-laws of Dis-trict Lodge No. 77. (A 29). While IAM representa-tives assured Petitioner's employees that they wouldcontinue to enjoy autonomy after affiliation as aLocal Lodge (A 27), it does not appear that LocalLodge status preserves much, if any, autonomy.'•Under these By-laws, all organizational and educa-tional activities of the Local Lodge must be con-ducted under the supervision of the District Ledge. 254DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAll agreements of the Local Lodge must be negoti-ated and signed in the name of the District Lodgeby an authorized Business Representative employedby the District Lodge. (A 40). Moreover, no arbi-tration or legal proceedings may be commencedwithout the consent of the District Lodge throughits Business Representative. (A 41) The DistrictLodge Business Representative likewise exercises ef-fective control over grievance proceedings. (Id.) Fi-nally, under the Constitution of the IAM, the powerto institute a strike is reserved to the InternationalPresident or the Executive Committee. (A 43). ALocal Lodge may be suspended if it commences astrike without the required approval. Moreover,under certain circumstances, the Executive Commit-tee may itself order a Local Lodge to engage in awork stoppage. (Id.)The status of the GEC as a "Local Lodge"within the IAM has essentially no significance withrespect to bargaining autonomy. Effective controlover contract negotiations and important issues ofcontract administration is exercised by the IAM'sDistrict Lodge and its professional Business Repre-sentatives. (A 48-49), After the affiliation with theJAM, there were no substantial communicationswhatsoever from the GEC with respect to furthernegotiations or the conduct of daily affairs. (A 50-52). Rather, all demands and inquiries in this respectoriginated directly from the IAM's District Lodge,with no apparent coordination or contact with theGEC. The GEC refused to have any further discus-sions or communications with the Employer in theabsence of a representative of the District Lodge.This refusal was expressly made upon the instruc-tions of the District Lodge itself. (Id.) Even thecharge which precipitated this case was filed by theDistrict Lodge, without any reference to any LocalLodge (A. 47). These facts establish the very antith-esis of autonomy or continuity of representation inthe GEC itself.Under these circumstances, it is futile to contendthat Petitioner's employees continue to be represent-ed by the GEC simply under a new name. The pur-ported "affilation" of the GEC with the JAM hasnot resulted simply in a continuation of the oldunion (the GEC) under a new name, but rather mnumerous and pervasive changes in the rights andobligations of the membership and their leaders, aswell as in the relationship between the bargainingagent and Respondent.10 After the TAM takeover, the GEC became one of elevenLocal Lodges within District Lodge No. 77 The jurisdiction ofthis District Lodge extends to 27 counties m the state of Minneso-ta, including all of the Minneapolis/St Paul metropolitan area, aswell as to two Wisconsin counties. (A 39-40).The hearing having been held, I can find no serious in-accuracy in the foregoing assertions, although there issome ambiguity regarding the matter of negotiating bar-gaining agreements. As discussed above, Grand LodgeRepresentative Woltz testified that he told the employ-ees, apparently prior to the election, that bargainingwould proceed with the "assistance" of an JAM repre-sentative and that when the Company made a final offer,it would be presented to the bargaining unit employees,evidently to vote on whether it should be "accepted orrejected."The validity of this projected scenario is somewhatclouded by the fact that Woltz is not and has not been abusiness representative for District Lodge 77, and there-fore perhaps was in no position to make any authorita-tive statement about the anticipated procedure. In anyevent, the requirement of the District Lodge's bylawsthat all agreements for affiliated lodges "shall be negoti-ated and signed in the name of District Lodge No. 77. . . by an authorized Representative and the Shop Com-mittee" appears to mean that no agreement can be con-summated on behalf of the Garlock employees, no matterhow amenable they may be to its terms, unless the Dis-trict Lodge representative is willing to affix his signature.In effect, such a precondition affords to the DistrictLodge a veto power over contracting, which may be re-garded as a meaningful diminution in the autonomy ofGEC.11Respondent has, it seems to me, essentially provedwhat it told the court it would prove: the affiliation hastransformed an amoeba-simple independent labor organi-zation into a dependent affiliate of a large organization,subject to new controls and restrictions and stripped of asubstantial amount of preaffiliation autonomy.12 As indi-cated above, there are Board cases that arguably wouldnot view these changes as significant (see especially Que-metco, Inc., 226 NLRB 1398 (1976), in which the inde-pendent local clearly wished to surrender its autonomyand disappear, but the Board nonetheless found sufficientcontinuity). However, in view of the court's evident dis-position to consider the instant changes as materially af-fecting the identity of the bargaining agent, the Board'sacceptance of the remand, and the fact that it doesappear that a certain loss of autonomy and increase ofmembership obligation did occur as a result of the affili-ation, I feel constrained to conclude that, in the court'swords, there was a "fundamental change in the bargain-ing representative."It is appropriate at this point to turn to the other issuefrequently considered by the Board in these cases, thequestion of "due process" in the effectuation of thechange. The present fact pattern is an unusual one, for" One of the negohatmg committee members testified to his under-standing that "now that we had affiliated, we would now have one of theLAM representatives come in and negotiate a contract for us"12 There are, in addition, the dues and per capita tax obligations thataccompany IAM membership.Even if it were true that the GEC members were told that their cur-rent officers would continue in office, see C.P Exh 1, that pronusewould be complicated by the facts that (1) as shown above, two membersof the five-person executive committee were at odds in their testimonyconcerning whether there ever were any officers; (2) the leaflet promiseof continuation of the officers was only until "their terms of officeexpire," and if there is a dispute about the very existence of officers, it isunlikely that they enjoyed any defined terms, which would evidentlymean, according to the TAM constitution (R. Ex)" 1 at 1 1 1), that newelections for all officers would have to have been held in January 1981;(3) there were, at best, only a president, treasurer, and secretary, leavingto be immediately elected, as required by the IAM constitution, at leasttwo new officers and a board of trustees. (R Exh. 1, pp. 110-111) GARLOCK EQUIPMENT CO.255here we have what I think might, under a traditionalview, be characterized as a "change" in the bargainingagent, but we also have evidence that all the employeeswere allowed to vote in a procedure that seems to havemet the Board standards for fairness." It might reason-ably be asked why the secret-ballot election held on June11, 1980, at which 59 of the 71 employees in the bargain-ing unit voted in favor of affiliation, does not serve tovalidate any "change" in the identity of the representa-tive that may have occurred. The question is not easilyanswered.I must confess to uncertainty about the Board's posi-tion on this point. It has often stated that when there is,in law, a basic change in the continuity of the representa-tive, that circumstance raises a "question concerning rep-resentation" that even an informal election among theemployees cannot resolve, but which can be settled onlythrough a Board-conducted election. Gulf Oil Corp., 135NLRB 184 (1962) (a majority of the membership of theold local voted for the merger); Gas Service Co., 213NLRB 932, 933 (1974) (the election was held "amongthe employees").In Amoco IV, on the other hand, the Board could beunderstood to be saying that a fair election in which allunit employees are permitted to participate may be suffi--cient to cure any identity change. As noted above, inthat case the Board stated that an "affiliation vote" "di-rectly impacts upon matters within the breadth of theAct and results in an undermining of the Board's ownelection and certification procedures" and "affect[s] theinterests of all employees. 262 NLRB at 1241. Nonethe-less, the Board rifled that "adequate due process safe-guards" would be provided if all unit employees werepermitted to participate in an informal affiliation election.This could mean that even where changes of substanceoccur as a result of the affiliation, the unit employeesmay approve them by the device of a fair and compre-hensive intramural election."On the other hand, it is possible that, in Amoco IV, theBoard was saying that in any sort of "affiliation" elec-tion, no matter how limited or inconsequential its effect,there is bound to be enough of an impact on the charac-ter of the bargaining representative so as to require thatan unit employees be permitted to vote;" but was not"The court's remand, as noted, does not appear to agree with the Re-spondent's argument that due process was lacking, and Respondent's briefto me does not mention that issue.i4 may be noted that in Amoco IV, 262 NLRB at 1242, fn 12, theBoard cited for a limited proposition, but perhaps thereby exhibited somesympathy with, the case of Quemetco, Inc., supra, 226 NLRB 1398, 1399(1976), in which the Board majority, characterizing "continuity of repre-sentation" as only a "factor to be considered" rather than being of "para-mount importance" in an affiliation case, had Stated:[W]here, as here, the employees unanimously elect to affiliate withanother union, we are much more concerned with giving effect tothe employees' free choice of bargaining representative than with theso-called "continuity of representation" which might be disrupted bysuch election. For it is the employees' freedom to select a bargainingrepresentative of their choice which is of paramount importanceunder the Act15 In Amoco IV, the Board majority quoted the reference in the dissentin North Electric Co., supra, 165 NLRB at 944, that "any change in desig-nation of the bargaining representative" requires an all-employee election.saying, at the same time, that all changes of identity canbe made acceptable if the non-Board election procedureis both fair and comprehensive. Adoption of the latterprinciple would constitute a reversal of the often reiterat-ed Board rule that a "change in identity" raises a "ques-tion concerning representation" that may only be re-solved by a Board-conducted election, and I believe thatit would not be proper for me to infer such a volte facewithout more."I therefore feel compelled to conclude, given the ap-parent intendment of the court of appeals and the otherprecedential guidance referred to above, that the com-plaint should probably be dismissed. I would be remiss,however, if I did not bring to the Board's attention arecent commentary that may help to clarify the Board'sthinking about this recurrent question.A penetrating and persuasive study of the problem ad-dressed here may be found in Union Affiliations and Col-lective Bargaining, 128 U.Pa.L.Rev. 430 (1979). Amongthe conclusions reached in that note (which predatedAmoco IV) are that, in evolving the "continuity of repre-sentation" criterion, the Board has engaged in an"unduly cramped reading of [its] freedom under the stat-ute and a failure to scrutinize inherited common law doc-trines in the light of the policies of the Act" (although inpractice the Board "has tempered the ill effects of its sinswith a healthy disregard for its own doctrine," a savinginconsistency not engaged in by the Court of Appeals forthe Third Circuit, which, in the three cases earlier citedabove, has assertedly "entered the lists of metaphysicswith an awesome vengeance"). Id. at 440. The note fur-ther argues that the fundamental contention that a"change in the identity of an existing bargaining repre-sentative necessarily raises a question concerning repre-sentation. . finds no support in the statute." Id. at 442.In the end, the note concludes that while affiliations andmergers usually do indeed materially alter a representa-tive's identity, and that to say otherwise is to indulge infiction, the metaphysical approach•assessing the extentto which the new creature resembles the old one•ispointless. More important than "continuity of identity" isthe issue of whether there is "continuity of representa-tion," and the latter can be demonstrated by a fairly con-ducted affiliation election (which, the authors of the notebelieve, should be considered valid even when limited tomembers of the incumbent union).The foregoing approach, once apparently embraced inQuemetco, supra, seems to be generally harmonious withthe Board's treatment of related areas of the law, andwould seem even more acceptable if conjoined with theAmoco IV requirement of a unitwide affiliation election.Thus, Board-conducted elections have never been a sinequa non for recognition, and the Board has never insisted16 I note that in Amoco IV, 262 NLRB at 1241, fn. 7, and a similarlater case, F. W. Woolworth Go, 268 NLRB 805, 808 fn 6 (1984), theBoard, after concluding that the less-than-umt-wide elections were inad-equate in any event, found it "unnecessary" to pass on whether the newpetitioners were "successors" to the previously recognized unions It canbe argued that this preservation of a separate "successor" issue meansthat even if umtwide affiliation elections had been held, thus removingthat obstacle, it would still be necessary to confront the "successor"issue. 256DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDthat employees must somehow demonstrate that theypossess a clear and unambiguous understanding of allthat union representation entails before they will be al-lowed to have such representation.Recognition without resort to Board procedures iscommonplace, and once such recognition has been ex-tended, the Board unquestionably would never permitthe employer to withdraw recognition on the groundthat it believed the employees had not been sufficientlyaware of all the ramifications of the union's structure andallocation of authority at the time they vouched theirsupport for the Union. This is even more certain, if thatis possible, once a contract has been negotiated after vol-untary recognition. Similarly, in cases in which theBoard orders employers to bargain on the basis of ashowing of employee support as demonstrated by author-ization cards, see NLRB v. Gissel Packing Co., 395 U.S.575 (1969), it is most unlikely that the Board would everrequire, or permit, an inquiry into how much an employ-ee knew, at the time he or she signed, about the unionand how it operated; indeed, the Supreme Court saysthat an employee will be held to his signature on an au-thorization card regardless of his protest that he lackedcomprehension of the very meaning of the card, unlesshe is "deliberately and clearly" misled about its legaleffect. 395 U.S. at 606.In the foregoing situations, recognition may not be re-scinded (or may be required) even where the issuesought, but not permitted, to be raised relates to the vitalquestion of whether employees do or do not wish to bar-gain collectively at all. In the present case, and cases likeit, the issue is, it is fair to say, considerably more limited.The Garlock employees have already signified once, in aMay 1980 secret-ballot Board election, that they desireto bargain collectively. In June, after a presentationmade by the IAM and a discussion lasting "between 45minutes and an hour and a half,"17 they again did so, bya secret vote of 59-3 in a unit of 71 employees.17 G.0 Exh. 1(h), p 3 There is no evidence contradicting this findingby the Regional Director in his decision.There seems to be little reason, in these circumstances,to doubt that the Garlock employees wished to be repre-sented by a national union with whatever possible obliga-tions and restrictions such representation might entail;there is, indeed, perhaps less reason for any such doubtthan in the other situations noted above in which theBoard applies a conclusive presumption about the conno-tations of signatures on authorization cards. So far as therecord shows, no one but the Respondent has objectedto the affiliation. If there were to come a time when theemployees wanted to terminate their relationship withthe JAM, they could secure a decertification election byhaving 3 out of ,every 10 of them sign a petition askingfor such an election.The law review note earlier cited acknowledges thatthe union successorship cases present "the difficult taskof reconciling the two partly inconsistent goals of guar-anteeing employees their free choice of bargaining repre-sentative and fostering stable collective bargaining rela-tionships"; it further argues that "[t]o say that theBoard's decisions in this area have been inconsistentwould be a generous understatement." 128 U.Pa.L.Rev.at 433. The note appears to point the way to achievingstability while safeguarding free choice, by allowing em-ployees who have already chosen a bargaining represent-ative to change the nature of that representation withoutBoard intervention or further commitment of Board re-sources.It does, however, seem to me that my own choices arecircumscribed here by the implications of the court'sremand; the Board's acceptance of that remand; the cri-teria most commonly applied by the Board in the past todetermine whether there has been, in the court's phrase,a "fundamental change in the bargaining representative";and the Board's traditional position that such a changeraises a "question concerning representation" that onlythe Board can resolve. Accordingly, I feel constrained torecommend dismissal of the outstanding Order.[Recommended Order omitted from publication.]